Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s correspondence received on 7/26/22 has been entered. Claims 1-20 are presented for examination.

CLAIM INTERPRETATION
Applicant has stated in on the record that claims 1 and 18 do not invoke a means-plus-interpretation.  The terminologies (i.e. “input/output interface”) will be considered under the broadest reasonable interpretation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite “ wherein a quantity of the at least one component is physically relocated to the at least one location for the allocation of the at least one component as defined by the inventory management plan.”
There appears to be no support for this limitation in the Applicant original disclosure.  Applicant is invited to highlight and possibly quote the paragraph where such support might be found.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of inputting inventory and supply chain parameters associated with a fleet of assets and its components over a duration of time,  generating an inventory assessment model based on the input; and outputting an inventory assessment model comprising an allocation of the inventory of the at least one component throughout the duration of time;

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
“an input/output (I/O) interface to receive inputs defining inventory and supply chain parameters associated with the fleet of assets and at least one component associated with each asset of the fleet of assets over a duration of time spanning from a present time to a future time, 
the inputs further comprising at least one time-phased input corresponding to a change associated with at least one of the inventory and supply chain parameters at least one future time in the duration of time, 
the I/O interface being further to provide outputs comprising an inventory assessment model comprising an allocation of the inventory of the at least one component throughout the duration of time;
 a memory system to store a database defining the inventory and supply chain parameters associated with the fleet of assets and the at least one component of the fleet of assets; and 
The remaining limitations are no more than computer elements (i.e., a memory system, a forecasting engine) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. 
The practice of receiving inputs; providing outputs; storing inventory and supply chain parameters is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the allocation of inventory and supply chain assets.  As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites the following additional elements: ”a forecasting engine comprising an allocation resolver to generate the inventory assessment model and an inventory management plan at the present time based on the inventory and supply chain parameters throughout the duration of time.
“ the allocation resolver to process relevant portions of the algorithm to provide associated changes to the inventory assessment model based on the update input to one of the inventory and supply chain parameters.”
and - the forecasting engine further comprises a time-phased parameter processor that cooperates with the allocation resolver to incorporate the at least one time-phased input into the iterative algorithm.
wherein a quantity of the at least one component is physically relocated to the at least one location for the allocation of the at least one component as defined by the inventory management plan.”

The forecasting engine in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
The allocation resolver processing relevant portions of an algorithm does not impose a meaningful limit on the judicial exception, since it is processing data which is directed to the abstract idea.
The added limitation of physically relocating components appears to be an insignificant “extra solution” activity that  is not central to the purpose of the method invented by the applicant.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an engine/processor to perform inventory assessment based on time amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the engine is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 13-16, are rejected under 35 U.S.C. 103 as being unpatentable over Helander et al. (2018/0046974 A1), and in view of Ohlsson (2020/0143313), in view of Renz et al. (2003/0093307 A1)
Re-claim 1, Helander et al. teach a forecasting inventory management system for a fleet of assets, the system comprising:
--an input/output (I/O) interface to receive inputs defining inventory and supply chain parameters associated with the fleet of assets and at least one component associated with each asset of the fleet of assets over a duration of time spanning from a present time to a future time (see e.g. paragraphs 0016, 0003-In one embodiment, client computer 106 and client computer 108 include a user interface (not shown) for submitting data queries to a database server, such as server 104. [0003]- The method includes retrieving, by one or more computer processors, a plurality of data related to a supply chain from a plurality of historical records, wherein the plurality of data related to the supply chain includes transactional sales and purchase order data for one or more products on hand at each of a plurality of locations in the supply chain of an inventory system, and wherein retrieving includes recording, over a pre-determined time period, one or more relevant events in the supply chain with a time stamp, retrieving, by one or more computer processors, a plurality of data related to a supply chain from a plurality of historical records, wherein the plurality of data related to the supply chain includes transactional sales and purchase order data for one or more products on hand at each of a plurality of locations in the supply chain of an inventory system, and wherein retrieving includes recording, over a pre-determined time period, one or more relevant events in the supply chain with a time stamp)

--the I/O interface being further to provide outputs comprising an inventory assessment model comprising an allocation of the inventory of the at least one component throughout the duration of time (see e.g. paragraphs 0020, 0021- In one embodiment, inventory optimizer program 112 constructs a model (e.g., a graph) based on the set of linear difference equations that associates a quantification of inventory level (e.g., an actual inventory on hand) to a point in time across a time series (e.g., a defined time interval, a range of dates, etc.), where the model is a depiction of the dynamics of an inventory system over the time series. -- In one embodiment, inventory optimizer program 112 may provide a notification of a quantity of units of inventory on hand to a user at each of one or more locations at each of one or more points in the time interval.)
-a memory system to store a database defining the inventory and supply chain parameters associated with the fleet of assets and the at least one component of the fleet of assets; and (see e.g. paragraphs 0017, 0019, 0012 --database 110 provides the capability to store data related to inventory systems and supply chains. For example, database 110 may include historical data records from existing inventory systems, where the historical data records may include financial records, supply chain master data, and transaction data for the inventory system. [0019]-inventory optimizer program 112 may retrieve one or more relevant events and a plurality of associated time stamps related to a pre-determined historical period of an inventory system from a database, such as database 110. [0012]- where server 104 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within data processing environment 100. This is a common implementation for data centers in addition to cloud computing applications.)
--a forecasting engine comprising an allocation resolver to generate the inventory assessment model and an inventory management plan at the present time based on the inventory and supply chain parameters throughout the duration of time. (see e.g. paragraphs 0020, 0021-0003 - The method includes constructing, by the one or more computer processors, a model plotting the actual inventory on hand with the optimized inventory on hand at one or more points in time across the pre-determined historical period of time. The method includes simulating, by the one or more computer processors, the optimal inventory policy based, at least in part, on a posteriori optimization, where a dynamic simulation provides a time series of a plurality of reconstructed events of the inventory system compared to a plurality of actual events of the inventory system.
Helander et al. do not explicitly teach the following limitations.
However, Renz et al. teach 
the inputs further comprising at least one time-phased input corresponding to a change associated with at least one of the inventory and supply chain parameters at least one future time in the duration of time (see e. g. paragraph [0055] The agent's forecasting model attempts to utilize point-of-sales data immediately as it is generated in order to accurately predict future orders or to evaluate already planned orders for possible changes. The order to replenish at some future time is represented by t'. )
--wherein the allocation resolver is to implement an algorithm that operates iteratively to generate the inventory management plan for allocation of the at least one component to each asset of the fleet of assets, and at least one location, and that curtails an amount of handling of the at least one component while satisfying allocation requirements, (see e. g. paragraphs 
 [0011] In one general aspect, a method of calculating an order quantity for a product to maintain an inventory level at a future time 
[0023] FIGS. 7-8 are graphs illustrating demand over a time interval.
[0053] As explained in the scenarios above, an intelligent agent can be programmed as a predictive and adaptive inventory management application that can be used to monitor and predict future inventory levels by modeling variability in both demand and supply related supply chain activities. The agent utilizes learning techniques that can estimate potential variation in inventory levels in the near future in order to identify potentially risky situations early enough to allow for corrective measures. 
[0050, 0055] The agent's forecasting model attempts to utilize point-of-sales data immediately as it is generated in order to accurately predict future orders or to evaluate already planned orders for possible changes. The order to replenish at some future time is represented by t'. )

Wherein the I/O interface is to receive an update input to one of the inventory and supply chain parameters, the allocation resolver to process relevant portions of the algorithm to provide associated changes to the inventory assessment model and the inventory management plan  based on the update input to one of the inventory and supply chain parameters (see e.g. paragraphs 
[0047] The intelligent agent 86 receives shelf quantity data from a shelf-monitoring program 88 that, for example, monitors the quantity of a particular SKU number on the shelf. When an item 82 is scanned at the cash register, a database that contains the shelf location of the item is accessed and the program reduces the number of items on that shelf 84 by the number of items being purchased at that time. The intelligent agent 86 then uses algorithms to determine when to send an order to replenish the shelf 84 with items of that particular SKU. 
[0083] The method 116 may further include solving for the inventory coefficient (.alpha.), the demand coefficient (.beta.), and the orders coefficient (.gamma.) using linear regression techniques. In other implementations, the coefficients may be estimated using an autocorrelation analysis.  In a further implementation, the results may be cross-correlated against other algorithms, for example, a classification and regression decision tree algorithm. This algorithm check is particularly useful in order to account for certain variability, such as, for example, seasonal or daily variations in consumer demand. [0067-0078])
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., and include the steps cited above, as taught by Renz et al. in order to ensure that the supply chain members have adequate quantities of stock to meet their needs while also minimizing excessive inventory levels for optimal supply chain conditions (see e. g. paragraph 0054). 
Helander et al., in view of Renz et al., do not explicitly teach the following limitations.
However, Ohlsson et al. teach -- 
--wherein the forecasting engine further comprises a time-phased parameter processor that cooperates with the allocation resolver to incorporate the at least one time-phased input into the iterative algorithm so that the allocation resolver generates the inventory assessment model and the inventory management plan at the present time to account for changes to the inventory and supply chain parameters at the at least one future time in the duration of time (see e.g. paragraphs
[0087] The probabilistic graphical model can be combined with a data-driven machine learning based training system. The machine learning system may be used to train models to learn how the distribution of random variables change over time and predict the distribution in the future, as described elsewhere herein. The probabilistic graphical model can then be used to propagate information across nodes in the supply chain and to learn the inter-relationships across nodes in the supply chain.
[0093] The computer system 701 can regulate various aspects of the present disclosure, such as, for example, obtaining an inventory dataset comprising a plurality of inventory variables, applying a trained algorithm to the inventory dataset to generate a prediction of the variables having future uncertainty, and applying an optimization algorithm to the inventory dataset to optimize the plurality of inventory variables. 
Claim 1 - apply the optimization module to the predicted inventory dataset, to determine a future target inventory level that minimizes a future inventory holding cost subject to one or more constraint conditions that require the future target inventory level to satisfy at least a present demand requirement, an incoming demand requirement, or an expected demand requirement.
[0006]  In some embodiments, the variables having future uncertainty comprise one or more of: inventory level, supply factors, supplier orders, demand factors, demand forecast, material consumption, transit time, lead time, material requirements planning (MRP), inventory holding cost, and shipping cost.
[0007] In some embodiments, the distribution of the variables having future uncertainty comprises a distribution over a future duration of time. 
 [0059] The distribution of uncertainty often tends to change over time. As an example, the variance in the transit time may increase during the winter season. As a result, in addition to estimating the distribution of transit time based on the past data, effective inventory management and optimization methods and systems need to be able to predict this distribution over the planning horizon. 
[0065]  As another example, the optimized inventory level over a duration of time may be configured to have a high probability or confidence of maintaining an inventory level that is at least the optimized safety stock level. Since the optimized safety stock level may be less than the original (un-optimized) safety stock level, the enterprise may realize potentially significant cost savings by maintaining inventory at the optimized safety stock level rather than the original safety stock level, while still meeting contractual requirements of their customers.)
---wherein a quantity of the at least one component is physically relocated to the at least one location for the allocation of the at least one component as defined by the inventory management plan. (see e.g. paragraphs [0079] Furthermore, knowledge about much material will be shipped from every such facility i to its parents can be incorporated. Assuming that the uncertainty associated to every edge (i,j) is known for all such parent facilities j of facility i, the uncertainty associated with arrival at facility j can be simulated based on the shipment at time t. At this point, every node for which all its children have concluded the above outlined computations, can conduct its own set of simulations and predictions.) 
As in Renz et al., Ohlsson et al. also teach the inputs further comprising at least one time-phased input corresponding to a change associated with at least one of the inventory and supply chain parameters at least one future time in the duration of time (see e. g. paragraphs
[0093] The computer system 701 can regulate various aspects of the present disclosure, such as, for example, obtaining an inventory dataset comprising a plurality of inventory variables,
[0056] The inventory variables may comprise one or more time series to represent time-varying data,
[0006] In some embodiments, the variables having future uncertainty comprise one or more of: inventory level, supply factors, supplier orders, demand factors, demand forecast, material consumption, transit time, lead time, material requirements planning (MRP), inventory holding cost, and shipping cost.
[0088]  Such random variables may have stochastic distributions which may be typically time-varying. 
[0061] The method for inventory management and optimization may further use the statistical distribution to generate the prediction of the stochastic variables having future uncertainty. The prediction may comprise a distribution of the stochastic variables having future uncertainty. For example, the distribution of the stochastic variables having future uncertainty may include a distribution over a future duration of time. The future duration of time may correspond to a planning horizon for the material being optimized. The planning horizon may vary depending on the customer, supplier, and the material. For example, the future duration time may be about 1 day, about 3 days, about 5 days, about 1 week, about 2 weeks, about 3 weeks, about 1 month, about 2 months,) etc…
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., in view of Renz et al., and include the steps cited above, as taught by Ohlsson et al. in order to accurately manage and predict inventory variables with future uncertainty, account for any variability which may yield sub-optimal inventory levels, and minimize a cost function (e.g., an inventory holding cost) under one or several constraints, (see e.g. paragraphs 0004, 0064).
Re-claim 2, Helander et al. teach a system wherein the inventory management plan comprises instructions to maintain a predetermined quantity supply of the at least one component throughout the time duration, wherein the outputs comprise the inventory management plan. (See e.g. paragraph 0014 - In some embodiments, one or more actions may include, without limitation, how much inventory to hold, how much inventory for safety stock, how much inventory to buy when purchasing from a supplier, how often to buy inventory, what events should trigger a decision to buy, how to review dynamic inventory on hand, how to value (i.e., account for) inventory on hand, and whether to backorder inventory, etc. In some embodiments, inventory optimizer program 112 determines an optimal inventory policy as a planning measure, prescribing to optimize an inventory system in anticipation of future events based, at least in part, on historical performance of an inventory system.)

Re-claim 3, Helander et al. teach a system, wherein inventory management plan comprises: ordering instructions for the at least one component throughout the time duration (See e.g. paragraph 0014 -In some embodiments, one or more actions may include, without limitation, how much inventory to hold, how much inventory for safety stock, how much inventory to buy when purchasing from a supplier, how often to buy inventory, what events should trigger a decision to buy, how to review dynamic inventory on hand, how to value (i.e., account for) inventory on hand, and whether to backorder inventory, etc. In some embodiments, inventory optimizer program 112 determines an optimal inventory policy as a planning measure, prescribing to optimize an inventory system in anticipation of future events based, at least in part, on historical performance of an inventory system.)
 and component management instructions corresponding to allocation instructions of the at least one component to each asset of the fleet of assets and to at least one storage location throughout the time duration; (See e.g. paragraph 0014---In one embodiment, inventory optimizer program 112 provides a notification to a user at each of one or more locations at each of one or more time intervals, where the notification highlights a measure of quantity for one or more units of inventory of a product available at one or more locations in a supply chain. In one embodiment, inventory optimizer program 112 associates a point in time, defined over a pre-determined time interval, to a quantification of an inventory level (i.e., a number of units available at the point in time).
Although anticipated by Helander et al., Renz et al. explicitly teach --[0049, 0050] At an even higher level, a warehouse or distribution center can use an intelligent agent to monitor the levels of an item within the warehouse, such as on shelves, on pallets, in quarantine, or at another location within the warehouse.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., in view of Johnson et al.,  and include the steps cited above, as taught by Renz et al. because this allows managers to pinpoint product location in real-time and to make real-time decisions. (see e.g. paragraph 0051). 

Re-claim 4, Helander et al. teach a system wherein the inputs comprise hypothetical changes to the inventory and supply chain parameters,  wherein the memory system is further configured to maintain the inventory assessment model and to generate a hypothetical inventory assessment model and a hypothetical inventory management plan at the present time based on the hypothetical changes to the inventory and supply chain parameters(see e.g. paragraph 0014-In one embodiment, inventory optimizer program 112 evaluates non-optimality of an inventory system based, at least in part, on history of inventory related to events and actions. In one embodiment, inventory optimizer program 112 determines an optimal inventory policy for an inventory system during a past historical period, applies the optimal inventory policy to an actual event during the past historical period to simulate what would have happened had the optimal inventory policy been followed, and compares the simulation against the actual event during the past historical period to identify non-optimality in a decision process. For example, where inventory optimizer program 112 identifies one or more actions (e.g., decisions) in an inventory history that led to non-ideal conditions than what would have happened had an optimal inventory policy (determined posteriorly) been followed, inventory optimizer program 112 records the one or more actions as non-optimal actions.)

Re-claim 5, Helander et al. teach a system wherein the hypothetical changes to the inventory and supply chain parameters further comprise costs associated with the fleet of assets and the at least one component, wherein the hypothetical inventory management plan further comprises execution costs for a plurality of mutually exclusive inventory management plan options.  (see e.g. paragraph 0023 -Inventory optimizer program 112 determines one or more non-optimal inventory management policies (208). ---In some embodiments, inventory optimizer program 112 utilizes identified non-optimality for root cause analysis to highlight actions in history that did not follow an optimal inventory policy, as well as one or more outlier actions (e.g., extreme actions, such as panic buys), and structure future inventory policy to avoid the one or more outliers as a cost-saving measure to improve efficiency in an inventory system. In one embodiment, inventory optimizer program 112 utilizes identified non-optimality for providing adjustments to demand and lead time models used in an optimal inventory policy to improve future management and operation of an inventory system.)

Re-claim 10, Helander et al. teach a system wherein the inventory assessment model comprises an allocation of inventory of the at least one component at each of a plurality of supply chain locations associated with the supply chain of the at least one component defined by the second database at each time throughout the time duration time (see e.g. paragraphs 0020, 0021- In one embodiment, inventory optimizer program 112 constructs a model (e.g., a graph) based on the set of linear difference equations that associates a quantification of inventory level (e.g., an actual inventory on hand) to a point in time across a time series (e.g., a defined time interval, a range of dates, etc.), where the model is a depiction of the dynamics of an inventory system over the time series. -- In one embodiment, inventory optimizer program 112 may provide a notification of a quantity of units of inventory on hand to a user at each of one or more locations at each of one or more points in the time interval.)
As best understood, a second database was not described in claim 1.  However, Helander et al. anticipate receiving allocation data from a plurality of supply chain locations (see e.g. paragraph 0015 -In one embodiment, inventory optimizer program 112 receives a plurality of supply chain data, including, but not limited to, transactional sales, purchase orders and receiving/adjustment data related to a product or service from each of one or more locations in a supply chain. For example, inventory, i.e., items that a supply chain company stockpiles for its use (e.g., raw materials for use in assembly, finished goods for distribution or selling to meet customer demand, etc.) presents a number of decisions that can be made in supply chain planning and operation.)

Re-claim 11, Helander et al. teach a system wherein the forecasting engine is to automatically update the inventory assessment model at the present time in response to subsequently provided inputs provided to the I/O interface (see e.g. paragraph 0023 -In one embodiment, inventory optimizer program 112 utilizes identified non-optimality for providing adjustments to demand and lead time models used in an optimal inventory policy to improve future management and operation of an inventory system).

Re-claim 13, Helander et al. teach a system wherein the inputs comprises at least one threshold quantity of the at least one component, wherein the inventory assessment model comprises an evaluation of a projected quantity supply of the at least one component relative to the at least one threshold quantity at each time throughout the duration of time (see e.g. paragraph 0015 -In one embodiment, inventory optimizer program 112 provides the capability to monitor an actual inventory system, determine an optimal inventory system, and compare the actual inventory system to the determined optimal inventory system to detect and diagnose non-optimal situations and anomalies. For example, inventory optimizer program 112 may evaluate and identify non-optimal inventory actions whether or not the inventory is being managed and planned using standard inventory optimization techniques. In one embodiment, inventory optimizer program 112 provides a mechanism for deriving supply chain performance measurements of interest, such as an average inventory on hand, an average inventory value over time, a number of times to zero, a number of days at zero, and a number of days below a pre-determined minimum inventory.)

Claim 14 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claim 15 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 16 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Claims 6-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helander et al. (2018/0046974 A1), in view of Ohlsson et al.  (2020/0143313), in view of Renz et al. (2003/0093307 A1), and further in view of Jenkins et al. (7,668,761 B2).
Re-claims 6, 7, Helander et al., in view of Ohlsson et al., in view of Renz et al., do not teach the following limitations.
However, Jenkins et al. teach a system wherein the inventory management plan further comprises time- based allocation instructions of the predetermined quantity supply of the at least one component to the fleet of assets throughout the time duration (see e.g. paragraphs 0143, 0152, 0171  -- [0143] Allocation strategy: Defines the priorities for allocating stock to meet specified categories of demand when the source is limited.
[0152] Limited-stock allocation logic: Logic that the planning component 210 uses during the minimum allocation duration to recommend shipments when source stock is limited.  0171- The planning component 210 also uses Allocation Calendars to spread the forecast over time.)
-- wherein the inventory and supply chain parameters comprises: a plurality of categories of the fleet of assets; and priority data associated with the plurality of categories of the fleet of assets, wherein the time-based allocation instructions is generated based on the priority data.  (see e.g. paragraphs 0202, 0145, 0153,0178-0180 -0202] If stock is limited within the minimum allocation duration, the planning component 210 first determines the location priority level of each destination SKU. For each location priority level, it allocates available stock to cover firm planned arrivals. Next, for each location priority level, the planning component 210 allocates stock to meet demand based on the priority level of each category of demand. Finally, the planning component 210 allocates stock to cover safety stock for all destinations. [0145] 1. During limited processing within the minimum allocation duration, when the allocation strategy at one or more locations with the same location priority. When the planning component 210 is processing safety stock, all locations are considered to be of equal priority.  --[0153] Location Priority: Designates an order of precedence among locations in the event that supply is limited within the minimum allocation duration. Demands at locations with highest priority (1) are met first. The planning component 210 does not consider location priority when it processes safety stock. --0178-0180 The planning component 210 will meet demand (firm planned arrivals and demand based on an allocation strategy) at locations with highest priority first.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., in view of Ohlsson et al., in view of Renz et al., and include the steps cited above, as taught by Jenkins et al., in order to decrease expediting and inventory costs, while maximizing customer service by orchestrating time-phased product/material flow; ensure that in times of prolonged product shortage, customers continue to receive appropriate supply allocations; and to meet specified categories of demand when the source is limited (see e.g. paragraphs 0015, 0016).

Re-claims 8, 9, Helander et al., in view of Ohlsson et al., in view of Renz et al., do not teach the following limitations.
However, Jenkins et al. teach a system wherein one of the plurality of categories corresponds to a set of assets that are to be deployed at a first future time in the duration of time, wherein the time-based allocation instructions comprises instructions to allocate a portion of the predetermined quantity supply of the at least one component to assets to the set of assets at a second future time in the duration of time, the first future time being subsequent to the second future time (see e.g. paragraphs 0200, 0013, 0137, 0174 [0200] In this embodiment, deployment component 300 covers demand in the following sequence. First, independent demand and safety stock at the source within the minimum allocation duration are covered. Then, the deployment module 300 addresses independent demand and safety stock at the destinations within the minimum allocation durations. Next, all other types of demand, including independent demand and safety stock, at the destinations for the time periods between the minimum allocation durations and the recommend shipments duration, are addressed. Finally, all other types of demand, including independent demand and safety stock, at the destinations for the time periods beyond the recommend shipments duration, but within the planning horizon.   [0013] A fulfillment system 100, as illustrated in FIGS. 1A-1B, allows a user to orchestrate the time-phased storage and flow of supply to match demand by creating an optimal inventory strategy that includes deployment plans, master production schedules, and procurement requirements.
[0174]- The deployment component 300 then schedules recommended shipments generated when stock is unlimited. Each source SKU must have a recommended shipments calendar. Arrival calendars define the periods when the destination is open for receiving. The planning component 210 tries not to schedule shipments to arrive during closed periods of the arrival calendar. The planning component 210 uses the durations described in this section to determine how much inventory is available to ship, and whether supply is limited.)
--wherein the time-based allocation instructions comprises transferring a portion of the predetermined quantity supply of the at least one component from an asset associated with a first one of the plurality of categories to an asset associated with a second one of the plurality of categories (see e.g. paragraphs 0241, 0332 -The goal of dynamic deployment component 211 is to move product from sources with a surplus to destinations with shortages for the lowest cost. The user can run dynamic deployment component 211 based only on transportation costs, or the user can set values in the database 600 to tell dynamic deployment component 211 to also consider the costs of stocking out or restocking a location. -0332- The user can move load on a resource to an earlier or later period. The user may want to move loads from one resource to another at the same plant. If necessary, the user can shift production from an overloaded resource at one plant to a resource with excess capacity at another plant. Also, the user may create intentional imbalance, such as increasing inventory levels before holidays.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., in view of Ohlsson et al., in view of Renz et al., and include the steps cited above, as taught by Jenkins et al., thereby creating an optimal inventory strategy that includes deployment plans  (see e.g. abstract).

Claim 17 recites similar limitations as claims 6 and 7 and is therefore rejected under the same arts and rationale.

Claims 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helander et al. (2018/0046974 A1), in view of Ohlsson et al.  (2020/0143313), in view of Renz et al. (2003/0093307 A1), and further in view of Johnson et al. (2017/032327 A1),
Re-claim 12, Helander et al., in view of Ohlsson et al., in view of Renz et al. do not teach the following limitations.
However, Johnson et al. teach a system wherein the inventory and supply chain parameters comprises: at least one of an asset repair time associated with each of at least one asset repair facility and a component production time associated with each of at least one component production facility; and at least one of an asset repair capacity associated with each of the at least one asset repair facility and a component production capacity associated with each of the at least one component production facility (see e.g. paragraphs 0303, 0312 -A conundrum for enterprises which operate expensive capital assets and those that service those assets may be balancing the number of in service units, spares and service shop inventory and capacity to reduce turnaround time (and thus reduce the number of operating spare assets). In example embodiments, the control system is able to optimally control the shop repair capacity for one or multiple intervals of time as a function of constraints and objectives related to cash forecast 1490, cash requirements 1492, financial ratios 1494, ready operating spares 1471, revenue service 1402 and confidence intervals related to life consumption 1470, which are actively controlled. Where the system computes a confidence interval broad enough 1400-1 as to make the assignment of repair parts, part type 1440, 1442, 1446, 1422, 1420, 1433 and capacity 1418, 1446 at one or more time intervals 1472 indeterminate or where the financial objectives or limits cannot be met, a targeted physical inspection 1452 is scheduled to establish the state of the assets in the system and their forecast accuracy.  0115-Additionally, the extent of repairs to an asset may be dynamically set to match the available service capacity and/or to produce more spare assets but at a reduced RUL than an original or average plan or more RUL than an original plan.
0312] The computing control system has at least three control loops implemented in the example embodiment: a negative feedback loop computed 1525 to limit the rate of life consumption in a set of given in-service assets 1501 according to the pattern of work scope/parts requirements that may be constrained in their count by a limit in inventory as imposed by a financial constraint 1505: a second computed loop 1540 which feeds back the available work scopes that are possible for a given set of stocked repaired parts or shop costs, which may be limited by a capital constraint 1505 or physical availability of a part such as, from a production capacity limit, and a third loop is computed 1550 that increases the precision of damage estimation over one or more time horizons 1535 such that the assigned schedule of the revenue generating assets is met (or modified to meet) and the ICV limit vs. repair parts on hand, is satisfied. The simulation--optimization system is instructed to compute these loops at least as fast as a change in the revenue service physical states changes sufficient to change the repair parts stocking and shop capacity allocation.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Helander et al., in view of Ohlsson et al., in view of Renz et al., and include the steps cited above, as taught by Johnson et al., in order to further reduce the capital consumption and relax the new-make production requirements of parts (see e.g. paragraph 0313).

Claim 18 recites similar limitations as claims 1, 10 and 12 and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claims 2 and 3 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 13 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
Applicant argued the 101 rejection should be withdrawn based on the amendments. 
During the interview, the Examiner discussed the reason for the 101 rejection, including a lack of concrete steps.  Applicant amended by adding the limitation of physically relocating components.  However, as written, the limitation is considered to be an insignificant “extra solution” activity that  is not central to the purpose of the method invented by the applicant.  

Applicant’s arguments with respect to 103 rejection have been considered but are moot due to the new ground of rejection.
The new limitations and the limitations regarding time-phased inputs of inventory and supply chain parameters associated with the duration of time in the future is now taught by Ohlsson et al. (see e.g. paragraphs 0067-  inventory holding cost, a shipping cost, a backorder (e.g., production delay) cost).

******* Applicant argued “Renz is directed solely to inventory parameters, and does not address supply chain parameters (e.g., parameters directed to the sequence of processes involved in the production and distribution of a commodity).”
Examiner’s Response:
Please see Renz [0002] This invention relates to commercial supply chain networks.
[0010] Extraction of the relevant supply chain data from multiple systems across the network and distributing this information to the relevant network nodes is an important feature of an adaptive network.
[0032] Improving the velocity 42 of response to information is accomplished by accessing and distributing information rapidly across the supply network. Companies can plan more rapidly and efficiently by moving information and physical assets through the supply network at greater velocities. This enables supply chain members to maintain margin parity with the competition while improving returns on assets and invested capital.
****Applicant respectfully submits that Renz fails to teach or suggest an inventory management plan that curtails an amount of handling of the at least one component while satisfying allocation requirements, as recited in claim 1, to one of ordinary skill in the art.

Examiner’s Response:
Curtailing an amount of handling of a component while satisfying allocation requirement is a broad anticipated by the following teaching of Renz. 
[0011] In one general aspect, a method of calculating an order quantity for a product to maintain an inventory level at a future time 
[0070] 2. Ordering to stock-up in anticipation of future promotions.
The agent model assumes that the planned/forecasted orders already in the system can be updated (quantity changed, orders cancelled, etc.) when new information becomes available and that there is a causal relationship between the orders in the near-term future and current point-of-sales data.
Furthermore, Ohlsson et al. teach  Claim 1 - apply the optimization module to the predicted inventory dataset, to determine a future target inventory level that minimizes a future inventory holding cost subject to one or more constraint conditions that require the future target inventory level to satisfy at least a present demand requirement, an incoming demand requirement, or an expected demand requirement.
[0065]  As another example, the optimized inventory level over a duration of time may be configured to have a high probability or confidence of maintaining an inventory level that is at least the optimized safety stock level. Since the optimized safety stock level may be less than the original (un-optimized) safety stock level, the enterprise may realize potentially significant cost savings by maintaining inventory at the optimized safety stock level rather than the original safety stock level, while still meeting contractual requirements of their customers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Brandstetter (2008/0154458 A1): Program Product For Predicting Fleet Reliability and Maintaining a Fleet of Vehicles.
B) Bradley et al. (2007/0124009 A1): Integrated Program Products for Supply Chain Management.
C) Dickson et al. (2010/0217638 A1): In service Support Center and Method of Operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

September 28, 2022